DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24B and 26 (as shown in Fig. 3A), 70 (as shown in Fig. 5), and 13A, 13B, and 14 (as shown in Fig. 6B). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
The specification does not mention the following reference characters shown in the drawings: 24B and 26 (as shown in Fig. 3A), 70 (as shown in Fig. 5), and 13A, 13B, and 14 (as .
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, “an” should be changed to --a-- in line 4; there is lack of antecedent basis in the claim for “the solid container” in lines 5-6; --outer-- should be added before “surface” in line 7; --and-- should be added after “sensor;” in line 9; --temperature-- should be added before “sensor” in line 10; “and” should be deleted from line 13; and “the band being” should be changed to --wherein the band is-- in line 14.
In claim 2, --portion-- should be added after “housing” in line 2; and “and” should be replaced with --;-- in line 2.
In claim 4, --outer-- should be added before “surface” in line 2.
In claim 6, it is not clear if the “temperature information” recited in line 2 is referring to the “temperature data” recited in line 11 of base claim 1; and --temperature-- should be added before “sensor” in line 3.
In claim 10, --temperature-- should be added before “sensor” in line 1; --a-- should be added before “material” in line 2; and there is lack of antecedent basis in the specification for the time delay being between 0 min and 60 min.

In claim 12, there is lack of antecedent basis in the claim for “the solid container” in lines 5-6; and --temperature-- should be added before “sensor” in line 9.
Claims 3, 5, and 7-9 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0131533 to Parker et al [hereinafter Parker] in view of DE 29805200 to Spah (see the attached translation).
Referring to claim 1, Parker discloses a sensing device (300) (figures 2, 3, 7; paragraphs 25, 26, 57-59, 78, 85, 104-107) for measuring the temperature of a container (1) enclosing a fluid (2) that is stationary or in motion (wine), the sensing device comprising: 
a band (302) for encircling and conforming to the outer surface of the container (1) (figures 3, 7; paragraph 78);
a housing portion attached to or integral with the band (302) that accommodates a temperature sensor (304) for contact with and for measuring the temperature of the outer surface of the solid container (1) (figure 7);
a thermally conductive material (4) disposed on the housing portion that abuts the surface of the container on one side when the device is mounted on the container (1) and on a second side abuts the temperature sensor (5) (figure 7; paragraphs 58, 59); and
a wireless communication means (306) in communication with the sensor (304), wherein the wireless communication means transmits temperature data to a remote wireless device (202) (figure 2), thereby notifying a user when a temperature measurement falls above or below a target temperature or range thereof (paragraph 85);
wherein the band is made of an elastomeric material so that, when mounted on the container or tightened therearound, the temperature sensor abuts snugly against the thermally conductive material (figure 7; paragraph 26). 
Parker does not disclose that the band completely encircles the outer surface of the container.
However, Spah discloses a device for sensing the temperature of a container enclosing a fluid that is stationary or in motion (wine), the sensing device comprising an elastic band that completely encircles the outer surface of the container in order to completely conform to the outer surface of the container.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the band of Parker so that it completely encircles the outer surface of the container, as suggested by Spah, in order to completely conform to the outer surface of containers having different shapes.

Referring to claim 2, Parker in view of Spah disclose a device having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Parker further discloses a compressible insulating material (3) on the side of the housing that abuts the container (1) when the device (300) is mounted on the container (1); and wherein the band compresses the compressible insulating material (3) against the outer surface of the container (1) when in use to insulate the sensor (5) (paragraphs 57, 59).

Referring to claim 3, Parker in view of Spah disclose a device having all of the limitations of claim 3, as stated above with respect to claim 2, wherein Parker further discloses that the compressible insulating material is a closed-cell foam (Neoprene) (paragraph 57).

Referring to claim 4, Parker in view of Spah disclose a device having all of the limitations of claim 4, as stated above with respect to claim 1, wherein Parker further discloses a display for displaying the temperature of the surface of the container (paragraphs 2, 3).

Referring to claim 5, Parker in view of Spah disclose a device having all of the limitations of claim 5, as stated above with respect to claim 1, wherein Parker further discloses that the remote wireless device (202) is a Smart device or a dedicated wireless device (figure 2; paragraph 83).
 
Referring to claim 6, Parker in view of Spah disclose a device having all of the limitations of claim 6, as stated above with respect to claim 5, wherein Parker further discloses that the remote wireless device is a Smart phone (figure 2; paragraph 83), and comprises an application (208) that receives temperature information from the wireless communication means in communication with the sensor (paragraph 83).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Spah, as stated above with respect to claim 1, and further on view of U.S. Patent 9,546,916 to Crane et al [hereinafter Crane].
Parker in view of Spah disclose a device having all of the limitations of claim 7, as stated above with respect to claim 5, wherein Parker further discloses that the device comprises a power supply that is a battery (524) (figure 5; paragraph 98); but is silent as to the battery being a chargeable battery, and that the device comprises a USB socket for charging the battery.
However, Crane discloses a device for detecting the temperature of a container, wherein the device comprises a chargeable battery as a power supply, and a USB socket (port) for charging the battery (column 8, lines 44-58; column 9, lines 38-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Parker in view of Spah so that the battery is a chargeable battery and that the device comprises a USB socket for charging the battery, as suggested by Crane, in order to provide power as needed to the device.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

Claim 12 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A sensing device for measuring the temperature of a container enclosing a fluid that is stationary of in motion, wherein a material type of the container is detected by one or more material-type sensors disposed in or on the device (claim 8); and wherein the sensor measures the temperature of the container after a time delay of between 0 min and 60 min to account for material type of the container (claim 10).
A sensing device for measuring the temperature of a container enclosing a fluid, wherein the wireless communication means notifies a user when a temperature measurement falls above or below a target temperature or range thereof as determined at a time point after a time delay to account for thermal conductivity of a material type of the container (claim 12).

Conclusion
The references made of record by the Examiner and not relied upon are considered pertinent to Applicant's disclosure for disclosing a temperature measurement device for a fluid container, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/11/22